--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


SECURITIES PURCHASE AGREEMENT
 
THIS AGREEMENT dated as of the 31st day of August 2012 (the “Agreement”) between
TANGIERS INVESTORS, LP, a Delaware limited partnership (the “Investor”), and
FIRST LIBERTY POWER CORP., a Nevada corporation organized and existing under the
laws of the State of Nevada (the “Company”).
 
WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Investor, as provided
herein, and the Investor shall purchase from the Company up to Two Million
Dollars ($2,000,000) of the Company’s common stock, par value $0.001 per share
(the “Common Stock”); and


WHEREAS, such investments will be made in reliance upon the provisions of
Regulation D (“Regulation D”) of the Securities Act of 1933, as amended, and the
regulations promulgated thereunder (the “Securities Act”), and or upon such
other exemption from the registration requirements of the Securities Act as may
be available with respect to any or all of the investments to be made hereunder.
  
NOW, THEREFORE, the parties hereto agree as follows:
 


ARTICLE I.
Certain Definitions
 
Section 1.1.“Advance” shall mean the portion of the Commitment Amount requested
by the Company in the Advance Notice.
 
Section 1.2.“Advance Date” shall mean the first (1st) Trading Day after
expiration of the applicable Pricing Period for each Advance.
 
Section 1.3.“Advance Notice” shall mean a written notice in the form of Exhibit
A attached hereto to the Investor executed by an officer of the Company and
setting forth the Advance amount that the Company requests from the Investor.
 
Section 1.4.“Advance Notice Date” shall mean each date the Company delivers (in
accordance with Section 2.2(b) of this Agreement) to the Investor an Advance
Notice requiring the Investor to advance funds to the Company, subject to the
terms of this Agreement. No Advance Notice Date shall be less than ten (10)
Trading Days after the prior Advance Notice Date.
 
Section 1.5.“Bid Price” shall mean, on any date, the closing bid price (as
reported by Bloomberg L.P.) of the Common Stock on the Principal Market or if
the Common Stock is not traded on a Principal Market, the highest reported bid
price for the Common Stock, as furnished by the Financial Industry Regulatory
Authority.


Section 1.6.“Closing” shall mean one of the closings of a purchase and sale of
Common Stock pursuant to Section 2.3.
 
Section 1.7.“Commitment Amount” shall mean the aggregate amount of up to Two
Million Dollars ($2,000,000) that the Investor has agreed to provide to the
Company in order to purchase the Company’s Common Stock pursuant to the terms
and conditions of this Agreement.
 

 
1

--------------------------------------------------------------------------------

 

Section 1.8.“Commitment Period” shall mean the period commencing on the
Effective Date, and expiring on the earliest to occur of (x) the date on which
the Investor shall have made payment of Advances pursuant to this Agreement in
the aggregate amount of the Commitment Amount, (y) the date this Agreement is
terminated pursuant to Section 10.2 or (z) the date occurring thirty-six (36)
months after the Effective Date or forty-eight (48) months after the Effective
Date if thirty-six (36) months after the Effective Date the Company files either
an amendment to the then effective registration statement or a new registration
statement is declared effective.
 
Section 1.9.“Common Stock” shall mean the Company’s common stock, par value
$0.001 per share whether issued to the Investor directly or underlying warrants
issued to the Investor.
 
Section 1.10.“Condition Satisfaction Date” shall have the meaning set forth in
Section 7.2.
 
Section 1.11.“Damages” shall mean any loss, claim, damage, liability, costs and
expenses (including, without limitation, reasonable attorney’s fees and
disbursements and costs and expenses of expert witnesses and investigation).
 
Section 1.12.“Effective Date” shall mean the date on which the SEC first
declares effective a Registration Statement registering the resale of the
Registrable Securities as set forth in Section 7.2(a).
 
Section 1.13. “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.


Section 1.14. “Formula Price” shall mean the lowest VWAP of the Company’s Common
Stock during the ten (10) business days immediately preceding the date on which
a Commitment Fee Tranche is due to be issued, as quoted on Bloomberg, LP.
 
Section 1.14.“Material Adverse Effect” shall mean any condition, circumstance,
or situation that would prohibit or otherwise materially interfere with the
ability of the Company to enter into and perform any of its obligations under
this Agreement or the Registration Rights Agreement in
 any material respect.
 
Section 1.15.“Market Price” shall mean the lowest daily volume weighted average
price of the Common Stock during the Pricing Period.
 
Section 1.16. “Maximum Advance Amount” The maximum dollar amount of each Advance
will be equal to the average daily trading volume in dollar amount during the
ten (10) trading days preceding the Advance Date. No Advance will be made in an
amount lower than the Minimum
Advance Amount (defined below) or higher than One Hundred Thousand Dollars
($100,000).


Section 1.17. “Minimum Advance Amount” shall be Five Thousand Dollars ($5,000)
per Advance Notice.
 
Section 1.18.“FINRA” shall mean the Financial Industry Regulatory Authority.
 
Section 1.19.“Person” shall mean an individual, a corporation, a partnership, an
association, a trust or other entity or organization, including a government or
political subdivision or an agency or instrumentality thereof.
 
Section 1.20. “Pricing Period” shall mean the five (5) consecutive Trading Days
after the Advance Notice Date subject to the terms and conditions provided
herein.

 
2

--------------------------------------------------------------------------------

 

 Section 1.21.“Principal Market” shall mean the Nasdaq Global Select Market, the
Nasdaq Global Market, the Nasdaq Capital Market, the American Stock Exchange,
the OTC Bulletin Board or the New York Stock Exchange, or whichever is at the
time the principal trading exchange or
 market for the Common Stock.
 
Section 1.22.“Purchase Price” shall be set at ninety percent (90%) of the Market
Price during the Pricing Period.
 
Section 1.23.“Registrable Securities” shall mean the shares of Common Stock to
be issued hereunder and underlying any warrants  that may be issued by the
Company to the Investor from time to time pursuant to this Agreement; (i) in
respect of which the Registration Statement has
 not been declared effective by the SEC, (ii) which have not been sold under
circumstances meeting all of the applicable conditions of Rule 144 (or any
similar provision then in force) under the Securities Act (“Rule 144”) or (iii)
which have not been otherwise transferred to a holder who
 may trade such shares without restriction under the Securities Act, and the
Company has delivered a new certificate or other evidence of ownership for such
securities not bearing a restrictive legend.
 
Section 1.24.“Registration Rights Agreement” shall mean the Registration Rights
Agreement dated the date hereof, regarding the filing of the Registration
Statement for the resale of the Registrable Securities, entered into between the
Company and the Investor.
 
Section 1.25.“Registration Statement” shall mean a registration statement on
Form S-1 (if use of such form is then available to the Company pursuant to the
rules of the SEC and, if not, on such other form promulgated by the SEC for
which the Company then qualifies and which counsel
 for the Company shall deem appropriate, and which form shall be available for
the resale of the Registrable Securities to be registered thereunder in
accordance with the provisions of this Agreement and the Registration Rights
Agreement, and in accordance with the intended method
 of distribution of such securities), for the registration of the resale by the
Investor of the Registrable Securities under the Securities Act.
 
Section 1.26.“Regulation D” shall have the meaning set forth in the recitals of
this Agreement.
 
Section 1.27.“SEC” shall mean the United States Securities and Exchange
Commission.
 
Section 1.28.“Securities Act” shall have the meaning set forth in the recitals
of this Agreement.
 
Section 1.29.“SEC Documents” shall mean Annual Reports on Form 10-K, Quarterly
Reports on Form 10-Q, Current Reports on Form 8-K and Proxy Statements of the
Company as supplemented to the date hereof, filed by the Company for a period of
at least twelve (12) months
 immediately preceding the date hereof or the Advance Date, as the case may be,
until such time as the Company no longer has an obligation to maintain the
effectiveness of a Registration Statement as set forth in the Registration
Rights Agreement.
 
Section 1.30.“Trading Day” shall mean any day during which the New York Stock
Exchange shall be open for business.
 
Section 1.31.“VWAP” shall mean the volume weighted average price of the
Company’s Common Stock as quoted by Bloomberg, LP.

 
3

--------------------------------------------------------------------------------

 

ARTICLE II.


Advances
 
Section 2.1.Advances.
 
Subject to the terms and conditions of this Agreement (including, without
limitation, the provisions of Article VII hereof), the Company, at its sole and
exclusive option, may issue and sell to the Investor, and the Investor shall
purchase from the Company, shares of the Company’s Common Stock by the delivery,
in the Company’s sole discretion, of Advance Notices. The number of shares of
Common Stock that the Investor shall purchase pursuant to each Advance shall be
determined by dividing the amount of the Advance by the Purchase Price. No
fractional shares shall be issued. Fractional shares shall be rounded to the
next higher whole number of shares. The aggregate maximum amount of all Advances
that the Investor shall be obligated to make under this Agreement shall not
exceed the Commitment Amount.
 
Section 2.2.Mechanics.
 
(a)Advance Notice. At any time during the Commitment Period, the Company may
require the Investor to purchase shares of Common Stock by delivering an Advance
Notice to the Investor, subject to the conditions set forth in Section 7.2;
provided, however, the amount for each Advance as designated by the Company in
the applicable Advance Notice shall not be less than the Minimum Advance Amount,
nor more than the Maximum Advance Amount and the aggregate amount of the
Advances pursuant to this Agreement shall not exceed the Commitment Amount. The
Company acknowledges that the Investor may sell shares of the Company’s Common
Stock corresponding with a particular Advance Notice after the Advance Notice is
received by the Investor. There shall be a minimum of ten (10) Trading Days
between each Advance Notice Date.
 
(b) Date of Delivery of Advance Notice. An Advance Notice shall be deemed
delivered on (i) the Trading Day it is received by facsimile or otherwise by the
Investor if such notice is received prior to 5:00 pm Eastern Time, or (ii) the
immediately succeeding Trading Day if it is received by facsimile or otherwise
after 5:00 pm Eastern Time on a Trading Day or at any time on a day which is not
a Trading Day. No Advance Notice may be deemed delivered on a day that is not a
Trading Day.
 
Section 2.3.Closings. On each Advance Date (i) the Company shall deliver to the
Investor such number of shares of the Common Stock registered in the name of the
Investor as shall equal (x) the amount of the Advance specified in such Advance
Notice pursuant to Section 2.1 herein, divided by (y) the Purchase Price and
(ii) upon receipt of such shares, the Investor shall deliver to the Company the
amount of the Advance specified in the Advance Notice by wire transfer of
immediately available funds. Provided, however, that if the Company is not DWAC
eligible, then the Investor shall be allowed to deliver the amount of any
Advance specified in the Advance Notice within three (3) to five (5) business
days after the Pricing Period.  The parties understand that the Company’s DWAC
eligibility will not affect their ability to obtain Advances under this
Agreement, but may extend the timing of an Advance Date. In addition, on or
prior to the Advance Date, each of the Company and the Investor shall deliver to
the other all documents, instruments and writings required to be delivered by
either of them pursuant to this Agreement in order to implement and effect the
transactions contemplated herein. To the extent the Company has not paid the
fees, expenses, and disbursements in accordance with Section 12.4, the
undisputed amount of such fees, expenses, and disbursements may be deducted by
the Investor (and shall be paid to the relevant party) directly out of the
proceeds of the Advance with no reduction in the amount of shares of the
Company’s Common Stock to be delivered on such Advance Date.



 
(a)
Company’s Obligations Upon Closing.

 

 
4

--------------------------------------------------------------------------------

 

On each Advance Date:


(i) The Company shall deliver to the Investor the shares of Common Stock
applicable to the Advance in accordance with Section 2.3. The certificates
evidencing such shares shall be free of restrictive legends, provided such
shares are registered pursuant to an effective registration statement.


(ii)the Company’s Registration Statement with respect to the resale of the
shares of Common Stock delivered in connection with the Advance shall have been
declared effective by the SEC;
 
(iii)the Company shall have obtained all material permits and qualifications
required by any applicable state for the offer and sale of the Registrable
Securities, or shall have the availability of exemptions therefrom. The sale and
issuance of the Registrable Securities shall be legally permitted by all laws
and regulations to which the Company is subject;
 
(iv)the Company shall have filed with the SEC in a timely manner all reports,
notices and other documents required of a “reporting company” under the Exchange
Act and applicable Commission regulations; and
 
(v)the fees as set forth in Section 12.4 below shall have been paid or can be
withheld as provided in Section 2.3.
  
(b)Investor’s Obligations Upon
Closing.                                                                           Upon
receipt of the shares referenced in Section 2.3(a)(i) above and provided the
Company is in compliance with its obligations in Section 2.3, the Investor shall
deliver to the Company the amount of the Advance specified in the Advance Notice
by wire transfer of immediately available funds.
  
Section 2.5. Hardship.  In the event the Investor sells shares of the Company’s
Common Stock after receipt of an Advance Notice and the Company fails to perform
its obligations as mandated in Section 2.3, and specifically the Company fails
to deliver to the Investor on the Advance Date the shares of Common Stock
corresponding to the applicable Advance pursuant to Section 2.3(a)(i), the
Company acknowledges that the Investor shall suffer financial hardship and,
provided that the Investor has performed its obligations pursuant to Section
2.3, and therefore the Company shall be liable for any and all losses,
commissions, fees, or financial hardship caused to the Investor, provided,
however that the amount of any such losses shall not in any event exceed the
applicable Advance.




ARTICLE III.
Representations and Warranties of Investor
 
Investor hereby represents and warrants to, and agrees with, the Company that
the following are true and correct as of the date hereof and as of each Advance
Date:
 
Section 3.1. Organization and Authorization. The Investor is duly incorporated
or organized and validly existing in the jurisdiction of its incorporation or
organization and has all requisite power and authority to purchase and hold the
securities issuable hereunder. The decision to invest and the execution and
delivery of this Agreement by such Investor, the performance by such Investor of
its obligations hereunder and the consummation by such Investor of the
transactions contemplated hereby have been duly authorized and requires no other
proceedings on the part of the Investor. The undersigned has the right, power
and authority to execute and deliver this Agreement and all other instruments
(including, without limitations, the Registration Rights Agreement), on behalf
of the Investor. This Agreement has been duly executed and delivered by the
Investor and, assuming the execution and delivery hereof and acceptance thereof
by the Company, will constitute the legal, valid and binding obligations of the
Investor, enforceable against the Investor in accordance with its terms.

 
5

--------------------------------------------------------------------------------

 
 
Section 3.2.Evaluation of Risks. The Investor has such knowledge and experience
in financial, tax and business matters as to be capable of evaluating the merits
and risks of, and bearing the economic risks entailed by, an investment in the
Company and of protecting its interests in connection with this transaction. It
recognizes that its investment in the Company involves a high degree of risk.
 
Section 3.3.No Legal Advice From the Company. The Investor acknowledges that it
had the opportunity to review this Agreement and the transactions contemplated
by this Agreement with his or its own legal counsel and investment and tax
advisors. The Investor is relying solely on such counsel and advisors and not on
any statements or representations of the Company or any of its representatives
or agents for legal, tax or investment advice with respect to this investment,
the transactions contemplated by this Agreement or the securities laws of any
jurisdiction.
 
Section 3.4.Investment Purpose. The securities are being purchased by the
Investor for its own account, and for investment purposes. The Investor agrees
not to assign or in any way transfer the Investor’s rights to the securities or
any interest therein and acknowledges that the Company will not recognize any
purported assignment or transfer except in accordance with applicable Federal
and state securities laws. No other person has or will have a direct or indirect
beneficial interest in the securities. The Investor agrees not to sell,
hypothecate or otherwise transfer the Investor’s securities unless the
securities are registered under Federal and applicable state securities laws or
unless, in the opinion of counsel satisfactory to the Company, an exemption from
such laws is available.
 
Section 3.5.Accredited Investor. The Investor is and shall be on each Advance
Date, an “Accredited Investor” as that term is defined in Rule 501(a)(3) of
Regulation D of the Securities Act.  The Company may seek any written reasonable
assurances from the Investor of the Investor’s status as an “accredited
investor” on or prior to any Advance Date.
 
Section 3.6.Information. The Investor and its advisors (and its counsel), if
any, have been furnished with all materials relating to the business, finances
and operations of the Company and information it deemed material to making an
informed investment decision. The Investor and its advisors, if any, have been
afforded the opportunity to ask questions of the Company and its management.
Neither such inquiries nor any other due diligence investigations conducted by
such Investor or its advisors, if any, or its representatives shall modify,
amend or affect the Investor’s right to rely on the Company’s representations
and warranties contained in this Agreement. The Investor understands that its
investment involves a high degree of risk.  The Investor has sought such
accounting, legal and tax advice, as it has considered necessary to make an
informed investment decision with respect to this transaction.
 
Section 3.7.Receipt of Documents. The Investor and its counsel have received and
read in their entirety: (i) this Agreement and the Exhibits annexed hereto; (ii)
all due diligence and other information necessary to verify the accuracy and
completeness of such representations, warranties and covenants; (iii) the
Company’s most recent periodic filings filed with the SEC; and (iv) answers to
all questions the Investor submitted to the Company regarding an investment in
the Company; and the Investor has relied on the information contained therein
and has not been furnished any other documents, literature, memorandum or
prospectus.
 
Section 3.8.Registration Rights Agreement. The Investor has entered into the
Registration Rights Agreement dated the date hereof.
 
Section 3.9.Reserved
 

 
6

--------------------------------------------------------------------------------

 

     Section 3.10.Not an Affiliate. The Investor is not an officer, director or
a person that directly, or indirectly through one or more intermediaries,
controls or is controlled by, or is under common control with the Company or any
“Affiliate” of the Company (as that term is defined in Rule 405 of the
Securities Act).
 
Section 3.11. Trading Activities. The Investor’s trading activities with respect
to the Company’s Common Stock shall be in compliance with all applicable federal
and state securities laws, rules and regulations and the rules and regulations
of the Principal Market on which the Company’s Common Stock is listed or traded.
Neither the Investor nor its affiliates has an open short position in the Common
Stock of the Company, the Investor agrees that it shall not, and that it will
cause its affiliates not to, engage in any short sales of or hedging
transactions with respect to the Common Stock, provided that the Company
acknowledges and agrees that upon receipt of an Advance Notice the Investor has
the right to sell the shares to be issued to the Investor pursuant to the
Advance Notice during the applicable Pricing Period. 


Section 3.12   Reliance on Exemptions.  The Investor  understands that the
Common Stock is being offered and sold to it in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying in part upon the truth and accuracy of, and
such Investor’ compliance with, the representations, warranties, agreements,
acknowledgements and understandings of such Investor set forth here in order to
determine the availability of such exemptions and the eligibility of such
Investor to acquire the Common Stock.


Section 3.13  No Governmental Review.  The Investor understands that no United
States, federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Common Stock
issuable pursuant to this Agreement or the fairness or suitability of the
investment in the Common Stock nor have such authorities passed upon or endorsed
the merits of the offering of the Common Stock.






ARTICLE IV.
Representations and Warranties of the Company
 
Except as stated below, on the disclosure schedules attached hereto or in the
SEC Documents (as defined herein), the Company hereby represents and warrants
to, and covenants with, the Investor that the following are true and correct as
of the date hereof:
 
Section 4.1.Organization and Qualification. The Company is duly incorporated or
organized and validly existing in the jurisdiction of its incorporation or
organization and has all requisite corporate power to own its properties and to
carry on its business as now being conducted. Each of the Company and its
subsidiaries (if any) is duly qualified as a foreign corporation to do business
and is in good standing in every jurisdiction in which the nature of the
business conducted by it makes such qualification necessary, except to the
extent that the failure to be so qualified or be in good standing would not have
a Material Adverse Effect on the Company and its subsidiaries taken as a whole.
 
Section 4.2. Authorization, Enforcement, Compliance with Other Instruments. (i)
The Company has the requisite corporate power and authority to enter into and
perform this Agreement, the Registration Rights Agreement, and any related
agreements, in accordance with the terms hereof and thereof, (ii) the execution
and delivery of this Agreement, the Registration Rights Agreement and any
related agreements by the Company and the consummation by it of the transactions
contemplated hereby and thereby, have been duly authorized by the Company’s
Board of Directors and no further consent or authorization is required by the
Company, its Board of Directors or its stockholders, (iii) this Agreement, the
Registration Rights Agreement and any related agreements have been duly executed
and delivered by the Company, (iv) this Agreement, the Registration Rights
Agreement and assuming the execution and delivery thereof and acceptance by the
Investor and any related agreements constitute the valid and binding obligations
of the Company enforceable against the Company in accordance with their terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of creditors’
rights and remedies.

 
7

--------------------------------------------------------------------------------

 
 
Section 4.3.Capitalization. The authorized capital stock of the Company consists
of 540,000,000 shares of Common Stock and 0 shares of Preferred Stock (with
various series), $0.001 par value per share (“Preferred Stock”), of which
82,001,834shares of Common Stock and 0 shares of Preferred Stock are issued and
outstanding. All of such outstanding shares have been validly issued and are
fully paid and nonassessable. No shares of Common Stock are subject to
preemptive rights or any other similar rights or any liens or encumbrances
suffered or permitted by the Company.  As of the date hereof, except for the
financing transactions and acquisitions previously disclosed to the Investor and
as set forth in Schedule 4.3; (i) there are no outstanding options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, any shares of capital
stock of the Company or any of its subsidiaries, or contracts, commitments,
understandings or arrangements by which the Company or any of its subsidiaries
is or may become bound to issue additional shares of capital stock of the
Company or any of its subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its subsidiaries, (ii) there are no outstanding debt
securities (iii) there are no outstanding registration statements other than on
Form S-8 and (iv) there are no agreements or arrangements under which the
Company or any of its subsidiaries is obligated to register the sale of any of
their securities under the Securities Act (except pursuant to the Registration
Rights Agreement). There are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by this Agreement or
any related agreement or the consummation of the transactions described herein
or therein. The Company has furnished to the Investor true and correct copies of
the Company’s Certificate of Incorporation, as amended and as in effect on the
date hereof (the “Certificate of Incorporation”), and the Company’s By-laws, as
in effect on the date hereof (the “By-laws”), and the terms of all securities
convertible into or exercisable for Common Stock and the material rights of the
holders thereof in respect thereto.
 
Section 4.4.No Conflict. Subject to the Company’s Certificate of Incorporation,
the execution, delivery and performance of this Agreement by the Company and the
consummation by the Company of the transactions contemplated hereby will not (i)
result in a violation of the Certificate of Incorporation, any certificate of
designations of any outstanding series of preferred stock of the Company or
By-laws or (ii) conflict with or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company or any of its
subsidiaries is a party, or result in a violation of any law, rule, regulation,
order, judgment or decree (including federal and state securities laws and
regulations and the rules and regulations of the Principal Market on which the
Common Stock is quoted) applicable to the Company or any of its subsidiaries or
by which any material property or asset of the Company or any of its
subsidiaries is bound or affected and which would cause a Material Adverse
Effect. Neither the Company nor its subsidiaries is in violation of any term of
or in default under its Articles of Incorporation or By-laws or their
organizational charter or by-laws, respectively, or any material contract,
agreement, mortgage, indebtedness, indenture, instrument, judgment, decree or
order or any statute, rule or regulation applicable to the Company or its
subsidiaries. The business of the Company and its subsidiaries is not being
conducted in violation of any material law, ordinance, and regulation of any
governmental entity. Except as specifically contemplated by this Agreement and
as required under the Securities Act and any applicable state securities laws,
the Company is not required to obtain any consent, authorization or order of, or
make any filing or registration with, any court or governmental agency in order
for it to execute, deliver or perform any of its obligations under or
contemplated by this Agreement or the Registration Rights Agreement in
accordance with the terms hereof or thereof. All consents, authorizations,
orders, filings and registrations which the Company is required to obtain
pursuant to the preceding sentence have been obtained or effected on or prior to
the date hereof.

 
8

--------------------------------------------------------------------------------

 

       Section 4.5.SEC Documents; Financial Statements. As of their respective
dates, the financial statements of the Company disclosed on the Company’s
website and disclosed to the Investor (the “Financial Statements”) complied as
to form in all material respects with applicable accounting requirements and the
published rules and regulations with respect thereto. Such Financial Statements
have been prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and, fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments). No other information provided by or on behalf of the Company to
the Investor contains any untrue statement of a material fact or omits to state
any material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.


Section 4.6.10b-5. None of the documents provided to the Investor include any
untrue statements of material fact, nor do they omit to state any material fact
required to be stated therein necessary to make the statements made, in light of
the circumstances under which they were made, not misleading.
 
Section 4.7.No Default. The Company is not in default in the performance or
observance of any material obligation, agreement, covenant or condition
contained in any indenture, mortgage, deed of trust or other material instrument
or agreement to which it is a party or by which it is or its property is bound
(which has not been waived) and neither the execution, nor the delivery by the
Company, nor the performance by the Company of its obligations under this
Agreement or any of the exhibits or attachments hereto will conflict with or
result in the breach or violation (which has not been waived)  of any of the
terms or provisions of, or constitute a default or result in the creation or
imposition of any lien or charge on any assets or properties of the Company
under its Certificate of Incorporation, By-Laws, any material indenture,
mortgage, deed of trust or other material agreement applicable to the Company or
instrument to which the Company is a party or by which it is bound, or any
statute, or any decree, judgment, order, rules or regulation of any court or
governmental agency or body having jurisdiction over the Company or its
properties, in each case which default, lien or charge is likely to cause a
Material Adverse Effect on the Company’s business or financial condition.
 
Section 4.8.Absence of Events of Default. No Event of Default, as defined in the
respective agreement to which the Company is a party, and no event which, with
the giving of notice or the passage of time or both, would become an Event of
Default (as so defined), has occurred and is continuing, which would have a
Material Adverse Effect on the Company’s business, properties, prospects,
financial condition or results of operations.
 
Section 4.9.Intellectual Property Rights. The Company and its subsidiaries own
or possess adequate rights or licenses to use all material trademarks, trade
names, service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and rights necessary to conduct their respective
businesses as now conducted. The Company and its subsidiaries do not have any
knowledge of any infringement by the Company or its subsidiaries of trademark,
trade name rights, patents, patent rights, copyrights, inventions, licenses,
service names, service marks, service mark registrations, trade secret or other
similar rights of others, and, to the knowledge of the Company, there is no
claim, action or proceeding being made or brought against, or to the Company’s
knowledge, being threatened against, the Company or its subsidiaries regarding
trademark, trade name, patents, patent rights, invention, copyright, license,
service names, service marks, service mark registrations, trade secret or other
infringement; and the Company and its subsidiaries are unaware of any facts or
circumstances which might give rise to any of the foregoing.
 
Section 4.10. Employee Relations. Neither the Company nor any of its
subsidiaries is involved in any labor dispute nor, to the knowledge of the
Company or any of its subsidiaries, is any such dispute threatened. None of the
Company’s or its subsidiaries’ employees is a member of a union and the Company
and its subsidiaries believe that their relations with their employees are good.

 
9

--------------------------------------------------------------------------------

 
 
Section 4.11.Environmental Laws. The Company and its subsidiaries are (i) in
compliance with any and all applicable material foreign, federal, state and
local laws and regulations relating to the protection of human health and
safety, the environment or hazardous or toxic substances or wastes, pollutants
or contaminants (“Environmental Laws”), (ii) have received all permits, licenses
or other approvals required of them under applicable Environmental Laws to
conduct their respective businesses and (iii) are in compliance with all terms
and conditions of any such permit, license or approval.
 
Section 4.12.Title. The Company has good and marketable title to its properties
and material assets owned by it, free and clear of any pledge, lien, security
interest, encumbrance, claim or equitable interest other than such as are not
material to the business of the Company. Any real property and facilities held
under lease by the Company and its subsidiaries are held by them under valid,
subsisting and enforceable leases with such exceptions as are not material and
do not interfere with the use made and proposed to be made of such property and
buildings by the Company and its subsidiaries.
 
Section 4.13.Insurance. The Company and each of its subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its subsidiaries are
engaged. Neither the Company nor any such subsidiary has been refused any
insurance coverage sought or applied for and neither the Company nor any such
subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not materially and adversely affect the condition,
financial or otherwise, or the earnings, business or operations of the Company
and its subsidiaries, taken as a whole.
 
Section 4.14.Regulatory Permits. The Company and its subsidiaries possess all
material certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct their
respective businesses, and neither the Company nor any such subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit.
 
Section 4.15.No Material Adverse Breaches, etc. Neither the Company nor any of
its subsidiaries is subject to any charter, corporate or other legal
restriction, or any judgment, decree, order, rule or regulation which in the
judgment of the Company’s officers has or is expected in the future to have a
Material Adverse Effect on the business, properties, operations, financial
condition, results of operations or prospects of the Company or its
subsidiaries. Neither the Company nor any of its subsidiaries is in breach of
any contract or agreement which breach, in the judgment of the Company’s
officers, has or is expected to have a Material Adverse Effect on the business,
properties, operations, financial condition, results of operations or prospects
of the Company or its subsidiaries.
 
Section 4.16.Absence of Litigation. Except as disclosed in Schedule 4.16, there
is no action, suit, proceeding, inquiry or investigation before or by any court,
public board, government agency, self-regulatory organization or body pending
against or affecting the Company, the Common Stock or any of the Company’s
subsidiaries, wherein an unfavorable decision, ruling or finding would (i) have
a Material Adverse Effect on the transactions contemplated hereby (ii) adversely
affect the validity or enforceability of, or the authority or ability of the
Company to perform its obligations under, this Agreement or any of the documents
contemplated herein, or (iii) have a Material Adverse Effect on the business,
operations, properties, financial condition or results of operation of the
Company and its subsidiaries taken as a whole.
 

 
10

--------------------------------------------------------------------------------

 

        Section 4.17.Subsidiaries. The Company does not presently own or
control, directly or indirectly, any interest in any other corporation,
partnership, association or other business entity other than what is reported in
the Company’s SEC filings.
 
Section 4.18.Tax Status. Except as disclosed in Schedule 4.18, the Company and
each of its subsidiaries has made or filed all federal and state income and all
other tax returns, reports and declarations required by any jurisdiction to
which it is subject and (unless and only to the extent that the Company and each
of its subsidiaries has set aside on its books provisions reasonably adequate
for the payment of all unpaid and unreported taxes) has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and has set aside on its books provision
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply. There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company know of no basis for any such
claim.
 
Section 4.19.Certain Transactions. Except as disclosed in Schedule 4.19, the
Company is not presently a party to any transaction with the Company (other than
for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any corporation, partnership, trust or other entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.
 
Section 4.20.Fees and Rights of First Refusal.  The Company is not obligated to
offer the securities offered hereunder on a right of first refusal basis or
otherwise to any third parties including, but not limited to, current or former
shareholders of the Company, underwriters, brokers, agents or other third
parties.
 
Section 4.21.Use of Proceeds. The Company shall use the net proceeds from this
offering for general corporate purposes, including, without limitation, the
payment of loans incurred by the Company. However, in no event shall the Company
use the net proceeds from this offering for the payment (or loan to any such
person for the payment) of any judgment, or other liability, incurred by any
executive officer, officer, director or employee of the Company.
 
Section 4.22.Further Representation and Warranties of the Company. For so long
as any securities issuable hereunder held by the Investor remain outstanding,
the Company acknowledges, represents, warrants and agrees that it will use its
best efforts to maintain the listing of its Common Stock on the Principal
Market.
  
Section 4.23.Opinion of Counsel. The Company will obtain, subject to applicable
securities laws, for the Investor, at the Company’s expense, any and all
opinions of counsel which may be reasonably required in order to sell the
securities issuable hereunder without restriction.
 
Section 4.24.Dilution.  The Company is aware and acknowledges that issuance of
shares of the Company’s Common Stock could cause dilution to existing
shareholders and could significantly increase the outstanding number of shares
of Common Stock.
 


ARTICLE V.
Indemnification
 
The Investor and the Company represent to the other the following with respect
to itself:

 
11

--------------------------------------------------------------------------------

 

 
Section 5.1.Indemnification.
 
(a)           In consideration of the Investor’s execution and delivery of this
Agreement, and in addition to all of the Company’s other obligations under this
Agreement, the Company shall defend, protect, indemnify and hold harmless the
Investor, and all of its officers, directors, partners, employees and agents
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Investor
Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Investor Indemnitee is a
party to the action for which indemnification hereunder is sought), and
including reasonable attorneys’ fees and disbursements (the “Indemnified
Liabilities”), incurred by the Investor Indemnitees or any of them as a result
of, or arising out of, or relating to (a) any material misrepresentation or
breach of any representation or warranty made by the Company in this Agreement
or the Registration Rights Agreement or any other certificate, instrument or
document contemplated hereby or thereby, (b) any material breach of any
covenant, agreement or obligation of the Company contained in this Agreement or
the Registration Rights Agreement or any other certificate, instrument or
document contemplated hereby or thereby, (c) any cause of action, suit or claim
brought or made against such Investor Indemnitee not arising out of any action
or inaction of an Investor Indemnitee, and arising out of or resulting from the
execution, delivery, performance or enforcement of this Agreement or any other
instrument, document or agreement executed pursuant hereto by any of the
Investor Indemnitees, or (d) any failure (whether purposeful or not) on the part
of  the transfer agent to effectuate the transfer of shares or any of the
transactions contemplated hereunder. To the extent that the foregoing
undertaking by the Company may be unenforceable for any reason, the Company
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities, which is permissible under applicable law.
 
(b)In consideration of the Company’s execution and delivery of this Agreement,
and in addition to all of the Investor’s other obligations under this Agreement,
the Investor shall defend, protect, indemnify and hold harmless the Company and
all of its officers, directors, shareholders, employees and agents (including,
without limitation, those retained in connection with the transactions
contemplated by this Agreement) (collectively, the “Company Indemnitees”) from
and against any and all Indemnified Liabilities incurred by the Company
Indemnitees or any of them as a result of, or arising out of, or relating to (a)
any material misrepresentation or breach of any representation or warranty made
by the Investor in this Agreement, the Registration Rights Agreement, or any
instrument or document contemplated hereby or thereby executed by the Investor,
(b) any material breach of any covenant, agreement or obligation of the
Investor(s) contained in this Agreement, the Registration Rights Agreement or
any other certificate, instrument or document contemplated hereby or thereby
executed by the Investor, or (c) any cause of action, suit or claim brought or
made against such Company Indemnitee based on misrepresentations or due to a
breach by the Investor and arising out of or resulting from the execution,
delivery, performance or enforcement of this Agreement or any other instrument,
document or agreement executed pursuant hereto by any of the Company
Indemnitees. To the extent that the foregoing undertaking by the Investor may be
unenforceable for any reason, the Investor shall make the maximum contribution
to the payment and satisfaction of each of the Indemnified Liabilities, which is
permissible under applicable law.
 
(c)The obligations of the parties to indemnify or make contribution under this
Section 5.1 shall survive termination.
 


ARTICLE VI.
Covenants of the Company
 
Section 6.1.RESERVED.
 

 
12

--------------------------------------------------------------------------------

 

        Section 6.2.Listing of Common Stock. After obtaining its listing on the
Over-the-Counter Bulletin Board, the Company shall maintain the Common Stock’s
authorization for quotation on the Over-the-Counter Bulletin Board during the
term of the Commitment Period.
 
Section 6.3.Exchange Act Registration. During the term of the Commitment Period,
the Company will cause its Common Stock to continue to be registered under
Section 12(g) of the Exchange Act, will file in a timely manner all reports and
other documents required of it as a reporting company under the Exchange Act and
will not take any action or file any document (whether or not permitted by
Exchange Act or the rules thereunder) to terminate or suspend such registration
or to terminate or suspend its reporting and filing obligations under said
Exchange Act.


Section 6.4.Transfer Agent Instructions. Upon effectiveness of the Registration
Statement the Company shall deliver instructions to its transfer agent to issue
shares of Common Stock to the Investor free of restrictive legends on or before
each Advance Date.
 
Section 6.5.Corporate Existence. During the Commitment period, the Company will
take all steps necessary to preserve and continue the corporate existence of the
Company.
 
Section 6.6.Notice of Certain Events Affecting Registration; Suspension of Right
to Make an Advance. The Company will immediately notify the Investor upon its
becoming aware of the occurrence of any of the following events in respect of a
registration statement or related prospectus relating to an offering of
Registrable Securities: (i) receipt of any request for additional information by
the SEC or any other Federal or state governmental authority during the period
of effectiveness of the Registration Statement for amendments or supplements to
the registration statement or related prospectus; (ii) the issuance by the SEC
or any other Federal or state governmental authority of any stop order
suspending the effectiveness of the Registration Statement or the initiation of
any proceedings for that purpose; (iii) receipt of any notification with respect
to the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; (iv) the happening of any event
that makes any statement made in the Registration Statement or related
prospectus of any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires the making of any
changes in the Registration Statement, related prospectus or documents so that,
in the case of the Registration Statement, it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading, and
that in the case of the related prospectus, it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; and (v) the Company’s
reasonable determination that a post-effective amendment to the Registration
Statement would be appropriate; and the Company will promptly make available to
the Investor any such supplement or amendment to the related prospectus. The
Company shall not deliver to the Investor any Advance Notice during the
continuation of any of the foregoing events.  The Investor understands and
acknowledges that receipt of any of the information requested herein may, at the
time provided to the Investor, constitute material, non-public inside
information, and the Investor agrees to conduct itself accordingly based on
applicable law,
 
Section 6.7. Restriction on Sale of Capital Stock. Following the effectiveness
of the Registration Statement, the Company shall not, without the prior written
consent of the Investor, (i) issue or sell any Common Stock or Preferred Stock
without consideration or for a consideration per share less than the Bid Price
of the Common Stock determined immediately prior to its issuance, or (ii) issue
or sell any Preferred Stock warrant, option, right, contract, call, or other
security or instrument granting the holder thereof the right to acquire Common
Stock without consideration or for a consideration per share less than the Bid
Price of the Common Stock determined immediately prior to its issuance.
Notwithstanding the foregoing this Section shall not apply in respect of an
Exempt Issuance or an underwritten public offering of Common Stock.  For
purposes of this Agreement
 

 
13

--------------------------------------------------------------------------------

 

“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, officers, directors or consultants of the Company pursuant to any
stock or option plan duly adopted for such purpose, by a majority of the
non-employee members of the Board of Directors or a majority of the members of a
committee of non-employee directors established for such purpose, (b) securities
upon the exercise or exchange of or conversion of any Securities issued
hereunder and/or other securities exercisable or exchangeable for or convertible
into shares of Common Stock issued and outstanding on the date of this
Agreement, provided that such securities have not been amended since the date of
this Agreement to increase the number of such securities or to decrease the
exercise, exchange or conversion price of such securities, (c) any financing
that the Company has in place prior to the date of this Agreement, (d) a private
placement(s) of the Company’s stock in an amount up to $2,000,000 and (e)
securities issued pursuant to acquisitions or strategic transactions approved by
a majority of the disinterested directors of the Company, provided that any such
issuance shall only be to a Person which is, itself or through its subsidiaries,
an operating company in a business synergistic with the business of the Company
and in which the Company receives benefits in addition to the investment of
funds, but shall not include a transaction in which the Company is issuing
securities primarily for the purpose of raising capital or to an entity whose
primary business is investing in securities. In no event may the Investor
unreasonably withhold approval of additional financing to the Company from third
parties except as such financing is an equity line of credit financing.  In the
event the Company elects to obtain additional financing during the term of this
Agreement, the Company shall immediately provide the Investor written notice of
such intent (the “Financing Notice”).  The Financing Notice shall contain all of
the terms, and parties related to the financing.  In the event that the Company
provides the Investor the Financing Notice then the Investor shall have five
business days to respond to such Financing Notice.  Should five business days
pass without the Investor providing a response to the Company, then the Investor
shall be deemed to have approved of the additional financing contained in the
notice provided by the Company.
 
Section 6.8.Consolidation; Merger. During the Commitment Period, the Company
shall not, at any time after the date hereof, effect any merger or consolidation
of the Company with or into, or a transfer of all or substantially all the
assets of the Company to another entity (a “Consolidation Event”) unless the
resulting successor or acquiring entity (if not the Company) assumes by written
instrument the obligation to deliver to the Investor such shares of stock and/or
securities as the Investor is entitled to receive pursuant to this Agreement.
 
Section 6.9.Issuance of the Company’s Common Stock. The sale of the shares of
Common Stock shall be made in accordance with the provisions and requirements of
Regulation D and any applicable state securities law.
 
Section 6.10.Review of Public Disclosures. All SEC filings (including, without
limitation, all filings required under the Exchange Act, which include Forms
10-Q and 10-QSB, 10-K and 10K-SB, 8-K, etc) and other public disclosures made by
the Company, including, without limitation, all press releases, investor
relations materials, and scripts of analysts meetings and calls, shall be
reviewed and approved for release by the Company’s attorneys and, if containing
financial information, the Company’s independent certified public accountants.
 
Section 6.11.Market Activities. The Company will not, directly or indirectly,
(i) take any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Common Stock or (ii) sell, bid for or purchase the Common Stock, or pay anyone
any compensation for soliciting purchases of the Common Stock.
 


ARTICLE VII.
Conditions Precedent
 
Section 7.1. Conditions Precedent to the Obligations of the Company. The
obligation hereunder of the Company to issue and sell the shares of Common Stock
to the Investor incident to each

 
14

--------------------------------------------------------------------------------

 

Closing is subject to the satisfaction, or waiver by the Company, at or before
each such Closing, of each of the conditions set forth below.
 
(a)Accuracy of the Investor’s Representations and Warranties. The
representations and warranties of the Investor shall be true and correct in all
material respects.
 
(b)Performance by the Investor. The Investor shall have performed, satisfied and
complied in all respects with all covenants, agreements and conditions required
by this Agreement and the Registration Rights Agreement to be performed,
satisfied or complied with by the Investor at or prior to such Closing.
    
Section 7.2.Conditions Precedent to the Right of the Company to Deliver an
Advance Notice. The right of the Company to deliver an Advance Notice is subject
to the fulfillment by the Company, on such Advance Notice (a “Condition
Satisfaction Date”), of each of the following conditions:
 
(a)Registration of the Common Stock with the SEC. The Company shall have filed
with the SEC a Registration Statement with respect to the resale of the
Registrable Securities in accordance with the terms of the Registration Rights
Agreement. As set forth in the Registration Rights Agreement, the Registration
Statement shall have previously become effective and shall remain effective on
each Condition Satisfaction Date and (i) the Company shall be listed on the
OTCBB;  (ii) neither the Company nor the Investor shall have received notice
that the SEC has issued or intends to issue a stop order with respect to the
Registration Statement or that the SEC otherwise has suspended or withdrawn the
effectiveness of the Registration Statement, either temporarily or permanently,
or intends or has threatened to do so (unless the SEC’s concerns have been
addressed and the Investor is reasonably satisfied that the SEC no longer is
considering or intends to take such action), and (iii) no other suspension of
the use or withdrawal of the effectiveness of the Registration Statement or
related prospectus shall exist. The Registration Statement must have been
declared effective by the SEC prior to the first Advance Notice Date.
 
(b)Authority. The Company shall have obtained all permits and qualifications
required by any applicable state in accordance with the Registration Rights
Agreement for the offer and sale of the shares of Common Stock, or shall have
the availability of exemptions there from. The sale and issuance of the shares
of Common Stock shall be legally permitted by all laws and regulations to which
the Company is subject.
 
(c)Fundamental Changes. There shall not exist any fundamental changes to the
information set forth in the Registration Statement which would require the
Company to file a post-effective amendment to the Registration Statement.
 
(d)Performance by the Company. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement and the Registration Rights Agreement to be
performed, satisfied or complied with by the Company at or prior to each
Condition Satisfaction Date.
 
(e)No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits or
directly and adversely affects any of the transactions contemplated by this
Agreement, and no proceeding shall have been commenced that may have the effect
of prohibiting or adversely affecting any of the transactions contemplated by
this Agreement.
 
(f) No Suspension of Trading in or Delisting of Common Stock. The trading of the
Common Stock is not suspended by the SEC or the Principal Market (if the Common
Stock is traded on a Principal Market). The issuance of shares of Common Stock
with respect to the applicable Closing, if any, shall not violate the
shareholder approval requirements of the Principal Market (if the Common Stock
is traded on a Principal Market). The Company shall not have received any notice
threatening the continued listing of the Common Stock on the Principal Market
(if the Common Stock is traded on a Principal Market).

 
15

--------------------------------------------------------------------------------

 
 
               (g)Maximum Advance Amount. The amount of an Advance requested by
the Company shall not exceed the Maximum Advance Amount. In addition, in no
event shall the number of shares issuable to the Investor pursuant to an Advance
cause the aggregate number of shares of Common Stock beneficially owned by the
Investor and its affiliates to exceed nine and 9/10 percent (9.9%) of the then
outstanding Common Stock of the Company. For the purposes of this section
beneficial ownership shall be calculated in accordance with Section 13(d) of the
Exchange Act.
 
(h)No Knowledge. The Company has no knowledge of any event which would be more
likely than not to have the effect of causing such Registration Statement to be
suspended or otherwise ineffective.
 
(i)           Executed Advance Notice. The Investor shall have received the
Advance Notice executed by an officer of the Company and the representations
contained in such Advance Notice shall be true and correct as of each Condition
Satisfaction Date.


 
ARTICLE VIII.
Due Diligence Review; Non-Disclosure of Non-Public Information
 
Section 8.1.Non-Disclosure of Non-Public Information.
 
(a)Except as may be required by the Investor herein, the Company covenants and
agrees that it shall refrain from disclosing, and shall cause its officers,
directors, employees and agents to refrain from disclosing, any material
non-public information to the Investor without also disseminating such
information to the public, unless prior to disclosure of such information the
Company identifies such information as being material non-public information and
provides the Investor with the opportunity to accept or refuse to accept such
material non-public information for review.
 
(b)Except as provided herein, nothing herein shall require the Company to
disclose non-public information to the Investor or its advisors or
representatives, and the Company represents that it does not disseminate
non-public information to any investors who purchase stock in the Company in a
public offering, to money managers or to securities analysts, provided, however,
that notwithstanding anything herein to the contrary, the Company will, as
hereinabove provided, immediately notify the advisors and representatives of the
Investor and, if any, underwriters, of any event or the existence of any
circumstance (without any obligation to disclose the specific event or
circumstance) of which it becomes aware, constituting non-public information
(whether or not requested of the Company specifically or generally during the
course of due diligence by such persons or entities), which, if not disclosed in
the prospectus included in the Registration Statement would cause such
prospectus to include a material misstatement or to omit a material fact
required to be stated therein in order to make the statements, therein, in light
of the circumstances in which they were made, not misleading. Nothing contained
in this Section 8.2 shall be construed to mean that such persons or entities
other than the Investor (without the written consent of the Investor prior to
disclosure of such information) may not obtain non-public information in the
course of conducting due diligence in accordance with the terms of this
Agreement and nothing herein shall prevent any such persons or entities from
notifying the Company of their opinion that based on such due diligence by such
persons or entities, that the Registration Statement contains an untrue
statement of material fact or omits a material fact required to be stated in the
Registration Statement or necessary to make the statements contained therein, in
light of the circumstances in which they were made, not misleading.
 

 
16

--------------------------------------------------------------------------------

 



ARTICLE IX.
Choice of Law/Jurisdiction
 
Section 9.1.Governing Law. This Agreement shall be governed by and interpreted
in accordance with the laws of the State of California without regard to the
principles of conflict of laws. The parties further agree that any action
between them shall be heard in the State of California, and expressly consent to
the jurisdiction and venue of the courts, sitting in California and the United
States District Court of California for the adjudication of any civil action
asserted pursuant to this paragraph.
 


ARTICLE X.
Assignment; Termination
 
Section 10.1.Assignment. Neither this Agreement nor any rights of the Company
hereunder may be assigned to any other Person.
 
Section 10.2.Termination.
 
(a)The obligations of the Investor to make Advances under Article II hereof
shall terminate thirty six (36) months after the Effective Date or forty eight
(48) months after the Effective Date if thirty six (36) months after the
Effective Date the Company filed either an amendment to the then effective
registration statement or a new registration statement was declared effective.
The Company’s obligations under this Agreement shall terminate on the date that
the Investor is no longer obligated to make Advances.
 
(b) The obligation of the Investor to make an Advance to the Company pursuant to
this Agreement shall terminate permanently (including with respect to an Advance
Date that has not yet occurred) in the event that (i) there shall occur any stop
order or suspension of the effectiveness of the Registration Statement for an
aggregate of ninety (80) Trading Days, other than due to the acts of the
Investor, during the Commitment Period, or (ii) the Company shall at any time
fail materially to comply with the requirements of Article VI and such failure
is not cured within thirty (30) days after receipt of written notice from the
Investor, provided, however, that this termination provision shall not apply to
any period commencing upon the filing of a post-effective amendment to such
Registration Statement and ending upon the date on which such post effective
amendment is declared effective by the SEC.
 
ARTICLE XI.
Notices
 
Section 11.1.Notices. Any notices, consents, waivers, or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile, provided a copy
is mailed by U.S. certified mail, return receipt requested; (iii) three (3) days
after being sent by U.S. certified mail, return receipt requested, or (iv) one
(1) day after deposit with a nationally recognized overnight delivery service,
in each case properly addressed to the party to receive the same. The addresses
and facsimile numbers for such communications shall be:
 
 
17

--------------------------------------------------------------------------------

 


If to the Company, to:
First Liberty Power Corp.
Attn: Don Nicholson
 
7251 West Lake Mead Blvd
   
Suite 300
   
Las Vegas, NV  89128
   
Tel/Fax: 702-675-8198
     
 If to the Investor(s):
Tangiers Investors, LP
   
Michael Sobeck
 
402 West Broadway
Suite 400
 
San Diego, California 92101
 
Telephone: 619-615-4255  
   
Facsimile: 619-566-2011  
 



Each party shall provide five (5) days’ prior written notice to the other party
of any change in address or facsimile number.
 
ARTICLE XII.
Miscellaneous
 
Section 12.1.Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. In the event any signature page is
delivered by facsimile transmission, the party using such means of delivery
shall cause four (4) additional original executed signature pages to be
physically delivered to the other party within five (5) days of the execution
and delivery hereof, though failure to deliver such copies shall not affect the
validity of this Agreement.
 
Section 12.2.Entire Agreement; Amendments. This Agreement supersedes all other
prior oral or written agreements between the Investor, the Company, their
affiliates and persons acting on their behalf with respect to the matters
discussed herein, and this Agreement and the instruments referenced herein
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor the Investor makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement may be waived or amended other than by an instrument in writing
signed by the party to be charged with enforcement.
 
Section 12.3.Reporting Entity for the Common Stock. The reporting entity relied
upon for the determination of the trading price or trading volume of the Common
Stock on any given Trading Day for the purposes of this Agreement shall be
Bloomberg, L.P. or any successor thereto. The written mutual consent of the
Investor and the Company shall be required to employ any other reporting entity.
 
 
18

--------------------------------------------------------------------------------

 
Section 12.4. Commitment Fee. Upon the date of execution of the Securities
Purchase Agreement, the Company shall be required to sell to the Purchaser five
percent (5%) of the total Commitment Amount worth of restricted Common Stock as
a commitment fee. The commitment fee shares shall be issued in tranches in
accordance with the following schedule:


a) 50% of the Commitment Fee worth of Common Stock shall be sold upon the
execution of the Securities Purchase Agreement (“Tranche #1”). Tranche #1 shall
carry a minimum Formula Price of three cents ($.03) per share;


b) 25% of the Commitment Fee worth of Common Stock shall be sold to the Investor
90 days following the sale of the Common Stock in Tranche #1 (“Tranche #2”);


b) 25% of the Commitment Fee worth of Common Stock shall be sold to the Investor
180 days following the sale of the Common Stock in Tranche #2 (“Tranche #3”);


    The number of Investor Shares issued to the Investor in each of
aforementioned Tranches shall be calculated by dividing the dollar amount of
each such Tranche by the Formula Price. The purchase price of each Tranche shall
be set at one (1%) percent of the dollar value of each tranche.
        
        Section 12.5.Brokerage. Each of the parties hereto represents that it
has had no dealings in connection with this transaction with any finder or
broker who will demand payment of any fee or commission from the other
party.  The Company on the one hand, and the Investor, on the other hand, agree
to indemnify the other against and hold the other harmless from any and all
liabilities to any person claiming brokerage commissions or finder’s fees on
account of services purported to have been rendered on behalf of the
indemnifying party in connection with this Agreement or the transactions
contemplated hereby.
 
Section 12.6.Confidentiality. If for any reason the transactions contemplated by
this Agreement are not consummated, each of the parties hereto shall keep
confidential any information obtained from any other party (except information
publicly available or in such party’s domain prior to the date hereof, and
except as required by court order) and shall promptly return to the other
parties all schedules, documents, instruments, work papers or other written
information without retaining copies thereof, previously furnished by it as a
result of this Agreement or in connection herein.
 
[SIGNATURE PAGE TO FOLLOW]

 
19

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be executed by the undersigned, thereunto duly authorized, as of
the date first set forth above.
 
COMPANY:
FIRST LIBERTY POWER CORP.
         
/s/ Don Nicholson
Name:
 Don Nicholson
Title:
  President
       
INVESTOR:
TANGIERS INVESTORS, LP
         
/s/ Michael Sobek
By:
Tangiers Capital, LLC
Its:
General Partner
       


 

 
20

--------------------------------------------------------------------------------

 

EXHIBIT A
 
ADVANCE NOTICE
 
FIRST LIBERTY POWER CORP.


The undersigned, _______________________ hereby certifies, with respect to the
sale of shares of Common Stock of FIRST LIBERTY POWER CORP., (the “Company”)
issuable in connection with this Advance Notice, delivered pursuant to the
Securities Purchase Agreement (the “Agreement”), as follows:
 
1.The undersigned is the duly elected ______________ of the Company.
 
2.There are no fundamental changes to the information set forth in the
Registration Statement which would require the Company to file a post effective
amendment to the Registration Statement.
 
3. The Company has performed in all material respects all covenants and
agreements to be performed by the Company and has complied in all material
respects with all obligations and conditions contained in the Agreement on or
prior to the Advance Notice Date, and shall continue to perform in all material
respects all covenants and agreements to be performed by the Company through the
applicable Advance Date. All conditions to the delivery of this Advance Notice
are satisfied as of the date hereof.
 
4.The undersigned hereby represents, warrants and covenants that it has made all
filings (“SEC Filings”) required to be made by it pursuant to applicable
securities laws (including, without limitation, all filings required under the
Securities Exchange Act of 1934, which include Forms 10-Q, 10-K or 8-K, etc.).
All SEC Filings and other public disclosures made by the Company, including,
without limitation, all press releases, analysts meetings and calls, etc.
(collectively, the “Public Disclosures”), have been reviewed and approved for
release by the Company’s attorneys and, if containing financial information, the
Company’s independent certified public accountants. None of the Company’s Public
Disclosures contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.
 
5.The Advance requested is _____________________.
 
The undersigned has executed this Certificate this ____ day of
_________________.
 
FIRST LIBERTY POWER CORP.
   
By:
 
Name:
 
Title:
 



If Returning This Advance Notice via Facsimile Please Send To:


If by Mail, via Federal Express To:
Tangiers Investors, LP
 
402 West Broadway Suite 400, Suite 400, San Diego, CA 92101




 
21

--------------------------------------------------------------------------------

 
